Citation Nr: 0413480	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder, as due to exposure to 
herbicides (Agent Orange) during service.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Buffalo, 
New York, which in pertinent part, denied service connection 
for hepatitis C and found that new and material evidence had 
not been submitted to reopen previously denied claims of 
entitlement to service connection for a skin disorder and 
PTSD.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for hepatitis C, a skin disorder, and PTSD, and the VA has 
made reasonable efforts to develop such evidence.

2.  The veteran had verified service in Vietnam.

3.  Hepatitis C is not a disorder of service origin or 
attributable to any incident therein. 

4.  In an December 1997 decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a skin disorder; 
that decision was not appealed and it became final.  Evidence 
received since the December 1997 RO decision is not so new or 
material, or so significant that it must be considered in 
order to fairly decide the merits of the claim.

5.  In a December 1997 decision, the RO denied the veteran's 
claim for entitlement to service connection for PTSD; the 
decision was not appealed and it became final.  Evidence 
received since the December 1997 RO decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2003).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder, and the December 1997 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  New and material evidence has not been submitted to 
reopen a claim of service connection for PTSD, and the 
December 1997 RO decision is final.  38 USCA §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).
In this case, the rating actions of May 1991, June 1997 and 
March 1998, were issued before the enactment of VCAA.  Thus, 
in order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statements of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in March 2001, February 2002 and December 2002, in 
which the veteran was advised of the type of evidence 
necessary to substantiate his claims.  In those letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Laws and Regulations
Service Connection - General Provisions

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).
 
Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2003).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
disease consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2003) 
are met, even though there is no evidence of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2003) are 
also satisfied.  38 C.F.R. § 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
Factual Background
hepatitis C

Service medical records dated July 1965, October 1966 and 
April 1968 reflect treatment for complaints related to 
gonococcus.  Lab cultures revealed Neisseria Gonorrhea in 
which the veteran was treated with penicillin.  Remaining 
service medical records are negative for treatment of 
hepatitis C.  

VA outpatient treatment record dated May 1997 revealed the 
veteran was tested for hepatitis C and the results were 
negative.

In a statement submitted by the veteran dated March 2001, he 
reported that he was exposed to contaminated blood and dirty 
needles while in the military.  He also reported numerous 
occasions whereby he was treated for sexually transmitted 
diseases in service.

Service medical records are negative for a diagnosis or 
treatment of hepatitis C.  There are no post-service medical 
records reflecting treatment for hepatitis C.  Specifically, 
a VA treatment note from May 1997, reported a negative 
diagnosis for hepatitis C.
 
In summary, the veteran does not presently have a diagnosis 
of hepatitis C.  He was not diagnosed with hepatitis C in 
service, nor has he ever had hepatitis C.  The veteran has 
asserted that he incurred hepatitis C as a result of his 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the claimed 
hepatitis C is linked to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Laws and Regulations
New and Material Evidence - General Provisions

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background
New and Material Evidence to Reopen the Claim for
 Service Connection for a Skin Disorder 

The evidence on file at the time of the December 1997 
unappealed rating action which found that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a skin disorder 
included the veteran's service medical records, a VA 
examination dated September 1968, VA outpatient treatment 
records, and a February 1997 statement from S.A. Farooq, M.D.

Service medical records revealed that the veteran was treated 
for athlete's foot in April 1965.  Remaining service medical 
records are negative for treatment of a skin disorder.  A 
September 1968 VA examination revealed that the veteran's 
skin and face were clear.  VA outpatient treatment records 
reflect treatment of various disorders, including a skin 
disorder.  The statement from Dr. Farooq opined that the 
veteran's skin disorders were related to exposure to Agent 
Orange in service.  The RO then requested that Dr. Farooq 
provide office notes or details to elaborate on his opinion.  
The doctor did not reply.  The RO determined in December 1997 
that the available evidence did not support a finding that 
the veteran's skin disorder began as a result of herbicide 
exposure.   

Analysis

The evidence received since the December 1997 RO decision 
consist of VA outpatient treatment records and a duplicate 
copy of Dr. Farooq's February 1997 statement.  The VA medical 
records do not relate any of the claimed skin disorders to 
service or herbicide exposure.  The additional statements are 
essentially cumulative or redundant of the veteran's basic 
assertions made at the time of the 1997 decision, and such 
are not new or material evidence.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  Moreover, as a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent new and material evidence , the claim cannot be 
reopened.  

Factual Background
New and Material Evidence to Reopen the Claim for
Service Connection for PTSD

The veteran served on active duty from June 1964 to June 
1968.  The record indicates that his military occupational 
specialty was air delivery man.  His Certificate of Release 
or Discharge from Active Duty (DD Form 214) indicates that he 
was awarded the National Defense Service Medal, the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.
 
The evidence on file at the time of the December 1997 
unappealed rating action which denied service connection for 
PTSD included the veteran's service medical records, a 
private statement from S. A. Farooq, M.D., and VA outpatient 
treatment records dated March 1990 to February 1991.

Service medical records are negative for treatment of a 
psychiatric disorder.  

In a May 1997 statement from Dr. Farooq he reported that the 
veteran was under psychiatric care for PTSD and he noted that 
the veteran experienced frequent nightmares and panic 
attacks.  He reported that the veteran was totally and 
permanently disabled as a result of the disorders he 
experienced in service.

A VA outpatient treatment noted dated December 1990, noted 
complaints of flashbacks and the veteran reported thoughts of 
suicide and thoughts of killing his girlfriend.  The 
provisional diagnosis specifically ruled out PTSD.

Evidence received subsequent to the December 1997 RO decision 
consisted of statements from the veteran, VA outpatient 
treatment records and a private statement from North Erie 
Clinical Services.

VA outpatient treatment records dated in 1990, reflect 
treatment, by means of individual counseling sessions, for 
PTSD.  Throughout the sessions, the veteran reported that he 
was depressed and concerned about his anger and experienced 
anxiety.  He reported that he witnessed extensive combat in 
Vietnam but had difficulty going into detail.  The diagnosis 
reflected that the veteran had some symptoms of PTSD but PTSD 
was specifically ruled out.

In a private statement from Northern Erie Clinical Services, 
dated January 1991, it noted that the veteran suffered from 
PTSD due to conditions associated with Agent Orange.      

In a statement from the veteran dated April 2002, he reported 
frequent nightmares and excessive sweating.  He also reported 
witnessing people killed and stated that he was in every 
attack that took place in Da Nang, Vietnam between August 
1966 and September 1967.  

In August 2003, the veteran submitted his VA Form 9 and 
indicated that he was involved in combat and had applied for 
a combat action ribbon.  He also submitted photocopies of 
pages from a book entitled Air Base Defense in the Republic 
of Vietnam 1961-1973.  He noted that the pages revealed the 
number of times Da Nang was attacked while he was stationed 
there.  

Analysis

Upon review, the Board notes the records do not provide a 
nexus between the current disability and military service, 
and are therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003); Hodge, supra.

Since the RO's December 1997 decision, the veteran has also 
provided statements asserting that he incurred PTSD as a 
result of his military service.  The veteran's additional 
statements are essentially cumulative or redundant of his 
basic assertions at the time of the 1997 decision, and such 
are not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the December 1997 RO decision which 
denied service connection for PTSD.  Thus the claim has not 
been reopened and the December 1997 decision remains final.


ORDER

Entitlement to service connection for Hepatitis C is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin 
disorder is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



